Title: From George Washington to Victor-François, 2d duc de Broglie, 2 January 1782
From: Washington, George
To: Broglie, Victor-François, 2d duc de


                  
                     Sir
                     Philadelphia 2d January 1782.
                  
                  I embrace, with very singular pleasure, an opportunity of testifying my sense of the Gallant Behaviour of the Chevalier de la Meth at the Seige of York in Virginia—It having been determined to carry two of the enemys works by assault on the night of the 14th of October—the Chevalier sollicited and obtained leave of His Excellency the Count de Rochambeau to act as a Volunteer upon the occasion—with the French Column.  He proceeded with the Advance, and, upon the point of entering the Works, received two very dangerous Wounds in his Knees with a Musket Ball.  I am however happy in hearing that he is in fair way of recovery—If I may be allowed to form a future Judgment from present appearances I will venture to pronounce that your brave young Kinsman will prove a most valuable Officer to his Country, and an Ornament to the Noble Family to which he is allied.  I have the Honor to be with most profound Respect and Admiration Sir Yr most obt and very hble servt.
                  
               